Citation Nr: 0812682	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  03-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  In August 2003, the veteran 
requested a personal hearing before a Veterans Law Judge.  
However, he withdrew this request by indicating in both 
September 2005 and March 2007 that he did not want a Board 
hearing.

The case was previously before the Board in May 2007, when it 
was remanded for examination of the veteran and a medical 
opinion.   The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  Degenerative joint disease of the hips was not manifest 
in service and is unrelated to service.  

2.  Degenerative joint disease of the hips was not caused or 
aggravated by service-connected degenerative joint disease of 
the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the hips, including as secondary to degenerative 
joint disease of the thoracolumbar spine, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a September 
2004 letter to the veteran that addressed all four notice 
elements.  This was after the initial rating decision of 
April 2003.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the AOJ.

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claim are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran did not receive necessary notice prior to the 
initial adjudication.  However, the lack of such pre-decision 
notice is not prejudicial.  Notice was provided prior 
readjudication of the claim in subsequent supplemental 
statements of the case.  




VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, Social Security 
Administration (SSA) records, and statements from the 
veteran.  VA examinations were conducted in November 2002 and 
August 2007.  VA has satisfied its assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of 



disability over and above the degree of disability existing 
prior to the aggravation. 38 C.F.R. § 3.322 (2007).  
Additionally, 38 C.F.R. § 3.310(b), the regulation which 
governs claims for secondary service connection, was added on 
Sept. 7, 2006.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006).  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Service connection is in effect for degenerative joint 
disease of the thoracolumbar spine.  Service medical records 
make no mention of any hip problems and the veteran's hips 
were normal on service discharge examination in April 1964.  
Degenerative joint disease of the hips was diagnosed on VA 
examination in November 2002.  At the time, the examiner 
indicated that it was unclear what the relationship was 
between the veteran's back pain and hip pain symptoms.  

In September 2003 , L.J. Tarno, D.O. indicated that the 
veteran had osteoarthritis of his hips but stated that he was 
unable to address the question of its etiology in terms of 
onset and relationship to military service.  In December 
2004, a VA physician indicated that the veteran had bilateral 
sciatica and bilateral hip arthropathy.  

A VA examination was conducted in August 2007.  After 
examining the veteran and reviewing medical records except 
for magnetic resonance imaging (MRI), the doctor indicated 
that it was at least as likely as not (a probability of at 
least 50 percent) that the veteran's pain and restricted 
movement and weakness in his hips were caused by referred 
pain from his lower back disability.  It was his 
understanding at the time that there was no significant bony 
pathology involving the hips.  However, the MRIs of the hips 
later that month revealed degenerative changes in the hips 
consistent with osteoarthritis, and the examiner indicated 
that he had based his earlier conclusion on normal hip 
studies.  He amended his opinion after considering the MRIs.  
He diagnosed degenerative arthritis of both hips.  The 
examiner indicated that it is considered an age-related 
condition, but that risk factors including trauma accelerate 
deterioration.  Taking all factors into consideration, the 
examiner stated that could not resolve the issue of whether 
the 



veteran's bilateral hip condition was caused by or the result 
of the veteran's service-connected low back injuries without 
resorting to mere speculation.  

As noted above, the service medical records are negative for 
any complaints or findings pertaining to the hips.  
Degenerative joint disease of the hips was first shown in 
2002, more than 35 years following the veteran's separation 
from service.  There is no competent medical evidence of 
record indicating that degenerative joint disease of the hips 
was manifest in service or to a degree of 10 percent within 
one year of service discharge, or that it is related to any 
in-service disease or injury or to the veteran's service-
connected back disorder.  

As noted above, Dr. Tarno was unable to address the question 
of its etiology in terms of onset and relationship to 
military service.  The VA examiner in November 2002 indicated 
that it was unclear what the relationship was between the 
veteran's back pain and hip pain symptoms.  Subsequently, the 
VA examiner in August 2007 indicated that he could not relate 
the veteran's bilateral hip condition to his 
service-connected low back injuries without resorting to 
speculation.  Even considering the rule of reasonable doubt, 
service connection cannot be granted based on pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  For these reasons, the 
Board finds that there is no nexus between the veteran's 
service or his service-connected back disorder and his 
degenerative joint disease of the hips.  The veteran's claim 
fails because the only foundation for granting his claim 
would lie in mere speculation.

While the veteran has claimed both direct and secondary 
service connection, and has argued that he was paralyzed in 
service, since he is a layperson, his opinion on matters of 
medical causation is of no probative value.  Medical evidence 
is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
The preponderance of the evidence is against the claim and 



there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for degenerative joint disease of the hips 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


